EXHIBIT 10.1 ADMINISTRATIVE SERVICES AGREEMENT ADMINISTRATIVE SERVICES AGREEMENT This Administrative Services Agreement (the "Agreement") is entered into this 1st day of July, 2009 by and between GlynnTech, Inc, a New Jersey corporation, with its principal office at 6 Minneakoning Road, Flemington, NJ, 08822("GlynnTech"), and SpeechSwitch, Inc., a New Jersey corporation, with its principal office at 6 Minneakoning Road, Flemington, NJ, 08822 (the "Company"). The Company desires to engage GlynnTech to provide certain administrative services hereinafter described (the "Services"), and GlynnTech desires to provide the Services, on the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein set forth, the parties hereto agree as follows: 1. Services 1.1 During the term of this Agreement, GlynnTech shall provide, as needed,the following Services to the Company: a. Contract review b. Issuing sales orders c. Invoicing d. Collections e. Review inventory records, warehousing reports, etc. f. Manage employee records g. Process payroll h. Manage insurance coverages (health, liability, etc) i. Accounts Payable j. Accounts Receivable k. Expense reimbursement l.
